Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
To summarize applicant has amended in the independent claims to recite that the data collection by the drone is in a first region defined by/corresponding to a weather event. 
Response to Arguments
Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive. Stanek et al does teach the collection of object information in an area which corresponds to/with a weather event. In the applicant’s arguments an explanation/examples from the specification concerning this limitation are provided (e.g. the server identifying a region affected by a hurricane, tornado and then commanding the drone(s) to collect data in that region), however there is currently no language in the claims that is directed to a server identifying a weather region and the subsequent sending of the launch and sense command to the drone(s). It is only required that the drone receives the request/command to collect data in a region which corresponds with a weather event. Currently the BRI/plain-meaning of the amended claim language is broader than is argued in the remarks. A drone which is merely deployed in a region which happens to correspond with a weather event would read on the claims; that a central server/service is recognizing a region(s) which corresponds with a weather event and that a drone should then be sent to that region isn’t required by the claim language. i.e. applicant’s arguments regarding the server aren’t required by the claim language, currently the claims only require the receiving of the command and response by the drone, that a server is monitoring and identifying regions of interest (weather event regions) isn’t required by the claim language. Most succinctly applicant’s arguments/examples concern the “how” criteria with which the deploy command is generated/region is identified. However there is no language in claims to reflect the region identification steps, only the receipt and deployment of the drone.
	Stanek et al teaches areas/regions corresponding to (i.e. causes by/result of) weather events in ([0036] “According to some embodiments, the drone device 200 may be deployed from the vehicle 100 to identify objects and/or conditions that exist in an environment surrounding the vehicle 100. For example, the drone device 100 may identify other vehicles, pedestrians, road blocks, curbs, potholes, downed trees, landslides, flooded roads, or other obstacles that may impede the vehicle 100 from traveling.”) Here “downed trees, landslides, floodroads” are all regions/areas which correspond with weather events (such as high winds (downed trees) and/or rain (landslides, flooded roads)), from these teachings Stanek et al teaches that in at least some examples/embodiments the “environment surrounding the vehicle” does correspond with a weather event (in this case implicitly in the examples of downed trees, landslides, flooded roads). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-9, 11-16, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160016663 A1, “Automotive Drone Deployment System”, Stanek et al.
	Regarding Claim 1, Stanek et al teaches “A method comprising: storing, in memory, a digital map used by an autonomous vehicle to plan a navigation route;”( [0038] “In some embodiments, the information received from the drone device 200 may be analyzed in view of information already known to the vehicle 100. For example, the vehicle 100 may have previously received traffic flow information from an information server. However, based on the new traffic flow information received from the drone device 200, the vehicle 100 may update its previously received traffic flow information from the information server with the traffic flow information received from the drone device 200. In this way, the vehicle 100 may update already known information to obtain a more accurate traffic flow report. In another example, the navigation system included with the vehicle 100 may have inadequate navigational coverage over certain rural areas such that road and terrain information may be missing for some rural areas. Or the navigation system may not have been recently updated such that newer roads are missing from its navigational maps.” Here teaches that the navigation system of the vehicle uses a digital map);” receiving, in real-time by the vehicle from an unmanned aerial vehicle (UAV) and upon the UAV receiving instruction to collect sensor data in a geographic region corresponding to a weather event”( [0036] According to some embodiments, the drone device 200 may be deployed from the vehicle 100 to identify objects and/or conditions that exist in an environment surrounding the vehicle 100. For example, the drone device 100 may identify other vehicles, pedestrians, road blocks, curbs, potholes, downed trees, landslides, flooded roads, or other obstacles that may impede the vehicle 100 from traveling.” Here the “environment surrounding the vehicle” is the geographic region and from the “downed trees, landslides, flooded road” examples that it corresponds with a weather event is taught), sensor data collected by a sensor of the UAV at the first geographic location; processing, by at least one processing device, the received sensor data to generate map data for the first geographic location within the geographic region corresponding to the weather event and updating, using the generated map data, the digital map.”([0063]  “As another example, based on vehicle information that identifies the vehicle 100 is currently in an area where the navigational system has inadequate mapping information, the drone operational tool may cause the drone device 200 to identify navigational information (e.g., previously unidentified streets, previously unidentified street names, previously unidentified paths, previously unidentified upcoming hazards, previously unidentified upcoming terrain information, etc.) that may be transmitted back to the vehicle 100 in order to update the navigational system's mapping information.” Here gives obtaining of drone sensor information and sending it back to the vehicle in order to update the navigational system mapping information (digital map) and from [0036] “According to some embodiments, the drone device 200 may be deployed from the vehicle 100 to identify objects and/or conditions that exist in an environment surrounding the vehicle 100. For example, the drone device 100 may identify other vehicles, pedestrians, road blocks, curbs, potholes, downed trees, landslides, flooded roads, or other obstacles that may impede the vehicle 100 from traveling.” Here is taught that the environment around the vehicle (geographic area) corresponds with a weather events (implicit from the “down trees)” landslides, flooded roads))
	Regarding Claim 2, Stanek et al teaches “The method of claim 1, wherein the sensor data is first sensor data, the method further comprising: collecting, by the vehicle, second sensor data regarding an object located at the first geographic location; determining, by the vehicle, a mismatch between the second sensor data and data regarding the object in the digital map;’([0050] “The deployment condition may identify that the drone device 200 should be deployed when one or more sensors utilized for the implementation of the vehicle 100 operating under the autonomous driving mode is recognized as providing inadequate sensor data (e.g., the sensor has either failed, or the sensed information is inaccurate or inadequate).” Here teaches “inaccurate” (mismatched) information is a cause of launching the drone i.e. the second sensor data collection and comparison);”in response to determining the mismatch, sending a request to the UAV for updated data regarding the object, wherein the UAV responds in real-time to the request while the vehicle is navigating towards the first geographic location, and wherein the first sensor data is received by the vehicle from the UAV in response to the request; and determining, based on the received first sensor data, the navigation route.”( [0050] When the inadequacy of one or more such sensors is identified, the drone operational tool may initiate the deployment of the drone device 200 at step 504 so that the drone device 200 may obtain the missing sensor information (i.e., the sensor information that is not available due to the sensor providing inadequate sensor data) while in the deployed state, and transmit the missing sensor information back to the vehicle 100. By deploying the drone device 200 to obtain the missing sensor information, the vehicle 100 may continue to operate under the autonomous driving mode.” Here gives the drone then collecting sensor information/object information and sending it back to the vehicle to allow it to operate under autonomous driving mode (i.e. the continue/determine a navigation route/trajectory))
	Regarding Claim 5, Stanek et teaches “The method of claim 1, further comprising transmitting, to the autonomous vehicle, the updated digital map.”( [0072] “Referring to FIG. 8, an illustrative embodiment of a computing system 800 that may be used as an apparatus within a vehicle system for implementing any one or more of the methods, features, and processes of the drone operational tool discussed herein, is shown and designated by the computing system 800. The computing system may be an embodiment of a computing system included on the vehicle 100, drone device 200, or information server 210 described herein.” Here gives a embodiment with a central mapping server. Which with the teaching from [0038] “Or the navigation system may not have been recently updated such that newer roads are missing from its navigational maps. In such cases where the navigational system is missing current navigational data, the drone device 200 may obtain navigational data such as the identification (e.g., taking a picture of a new road's nameplate) of a new road, the identification of the navigational properties (e.g., mapping out the path of the new road), and then providing the obtained navigational data to the vehicle 100. The vehicle 100 may then analyze the received navigational data from the drone device 200, and update its navigational system to incorporate the new navigational data (e.g., to include the new road identified by the drone device 200).” Here gives updating of the map information using drone information, thus the server receives updated information from the drone, updates the map and then sends the navigational map to the vehicle. In at least some embodiments) 
	Regarding Claim 6, Stanek et al teaches “The method of claim 1, further comprising sending a request to the UAV, wherein the sensor data is collected by the UAV in response to the request.”( [0050] “The deployment condition may identify that the drone device 200 should be deployed when one or more sensors utilized for the implementation of the vehicle 100 operating under the autonomous driving mode is recognized as providing inadequate sensor data (e.g., the sensor has either failed, or the sensed information is inaccurate or inadequate).” Here teaches “inaccurate” (mismatched) information is a cause of launching the drone i.e. the second sensor data collection and comparison sends a deployment command (i.e. the request))
	Regarding Claim 7, Stanek et al teaches “The method of claim 6, further comprising receiving a request from the autonomous vehicle, wherein the request to the UAV is sent in response to receiving the request from the autonomous vehicle.”( [0050] “The deployment condition may identify that the drone device 200 should be deployed when one or more sensors utilized for the implementation of the vehicle 100 operating under the autonomous driving mode is recognized as providing inadequate sensor data (e.g., the sensor has either failed, or the sensed information is inaccurate or inadequate).” Here teaches “inaccurate” (mismatched) information is a cause of launching the drone i.e. the second sensor data collection and comparison sends a deployment command (i.e. the request); this command/request is based on vehicle sensor information, i.e. the command/request comes from the vehicle.)
	Regarding Claim 8, Stanek et al teaches “The method of claim 6, further comprising: detecting a new object; and determining whether the stored digital map includes data associated with the new object; wherein the request to the UAV is sent in response to determining that the stored digital map does not include data associated with the new object.”( [0050] “The deployment condition may identify that the drone device 200 should be deployed when one or more sensors utilized for the implementation of the vehicle 100 operating under the autonomous driving mode is recognized as providing inadequate sensor data (e.g., the sensor has either failed, or the sensed information is inaccurate or inadequate).” Here teaches “inaccurate” (mismatched) information is a cause of launching the drone (sending of request) i.e.  inaccurate/inadequate teaches that the navigational map does not have data associated with the new object)
	Regarding Claim 9, Stanek et al teaches “The method of claim 8, wherein the new object is detected by at least one of the autonomous vehicle or the UAV.”( [0050] “The deployment condition may identify that the drone device 200 should be deployed when one or more sensors utilized for the implementation of the vehicle 100 operating under the autonomous driving mode is recognized as providing inadequate sensor data (e.g., the sensor has either failed, or the sensed information is inaccurate or inadequate).” Here teaches “inaccurate” (mismatched) information is a cause of launching the drone i.e. thus the “new object” is detected by the autonomous vehicle first, and implicitly then is updated (i.e. detected again) by the drone to provide more information)
	Regarding Claim 11, Stanek et al teaches “The method of claim 1, wherein the sensor is a light detection and ranging (LiDAR) sensor, a radar sensor, or a camera.”( 0035] “The drone device 200 may be a deployable component of an overall vehicle system, where the vehicle system includes one or more of the vehicle 100, drone device 200, and the external information server 210, as illustrated in FIG. 2. The drone device 200 may include any one or more of the sensors, visual systems, and/or communications interfaces found onboard the vehicle 100 and as described with reference to FIG. 1.” Here teaches that the drone sensor may be any type of environmental sensor which the vehicle is taught to use. [0023] “The sensors and vision systems described with reference to the vehicle 100 in FIG. 1 may include, but are not limited to, digital/analog cameras, digital/analog video cameras, infrared (IR) sensors, ultrasonic proximity sensors, electromagnetic sensors, Lidar sensors (or other similar spinning range sensor) and other similar types of sensors that may be placed on the vehicle for detecting objects that may surround the vehicle as well as environmental conditions near the vehicle.” Here teaches the type of sensor the vehicles uses which includes lidar, cameras. [0076] “The computing system 800 may further be comprised of system input components that include, but are not limited to, radar sensor(s) 820, infrared sensor(s) 821, ultrasonic sensor(s) 822, camera 823 (e.g., capable of capturing digital still images, streaming video, and digital video), and vehicle sensor(s) 825 (e.g., temperature sensors, fluid level sensors, vehicle speed detection sensors, etc.). The drone operational tool may receive information inputs from one or” Here teaches radar)
	Regarding Claim 12, Stanek et al teaches “The method of claim 1, wherein the stored digital map includes respective data for each of a plurality of geographic regions, the method further comprising determining a geographic size for each geographic region based at least in part on respective sensor data collected by the UAV for each geographic region.”( [0063] “At 602, the drone operational tool running, at least in part, on the drone device 200 may receive the vehicle information and cause the drone device 200 to seek and obtain scouting information based on the received vehicle information. The scouting information obtained by the drone device 200 may correspond to information obtained from onboard drone device sensors, visual systems, and/or communications interfaces as described herein. Further, the scouting information obtained by the drone device 200 may be in response to received vehicle information in accordance to any one or more of the features described throughout this disclosure. For example, based on vehicle information that identifies the vehicle 100 is running low on fuel, the drone operational tool may cause the drone device 200 to locate a nearby gas station, identify a location of the nearby gas station, and transmit the gas station location information back to the vehicle 200. As another example, based on vehicle information that identifies the vehicle 100 is currently in an area where the navigational system has inadequate mapping information, the drone operational tool may cause the drone device 200 to identify navigational information (e.g., previously unidentified streets, previously unidentified street names, previously unidentified paths, previously unidentified upcoming hazards, previously unidentified upcoming terrain information, etc.) that may be transmitted back to the vehicle 100 in order to update the navigational system's mapping information.” Here gives mapping/scouting of a geographic region using the drone, this information is part of/used to update the navigational maps thus the maps also have this information)
	Regarding Claim 13, Stanek et al teaches “The method of claim 1, further comprising: determining, using the received sensor data, at least one marking on a road at the first geographic location; wherein the generated map data includes the at least one marking.”( [0038] “In some embodiments, the information received from the drone device 200 may be analyzed in view of information already known to the vehicle 100. For example, the vehicle 100 may have previously received traffic flow information from an information server. However, based on the new traffic flow information received from the drone device 200, the vehicle 100 may update its previously received traffic flow information from the information server with the traffic flow information received from the drone device 200. In this way, the vehicle 100 may update already known information to obtain a more accurate traffic flow report. In another example, the navigation system included with the vehicle 100 may have inadequate navigational coverage over certain rural areas such that road and terrain information may be missing for some rural areas. Or the navigation system may not have been recently updated such that newer roads are missing from its navigational maps. In such cases where the navigational system is missing current navigational data, the drone device 200 may obtain navigational data such as the identification (e.g., taking a picture of a new road's nameplate) of a new road, the identification of the navigational properties (e.g., mapping out the path of the new road), and then providing the obtained navigational data to the vehicle 100. The vehicle 100 may then analyze the received navigational data from the drone device 200, and update its navigational system to incorporate the new navigational data (e.g., to include the new road identified by the drone device 200).” Here teaches the data of the drone includes navigational properties of the road (road markings))
	Regarding Claim 14, Stanek et al teaches “The method of claim 1, further comprising controlling a steering system of the autonomous vehicle using the updated digital map.”( [0050]” When the inadequacy of one or more such sensors is identified, the drone operational tool may initiate the deployment of the drone device 200 at step 504 so that the drone device 200 may obtain the missing sensor information (i.e., the sensor information that is not available due to the sensor providing inadequate sensor data) while in the deployed state, and transmit the missing sensor information back to the vehicle 100. By deploying the drone device 200 to obtain the missing sensor information, the vehicle 100 may continue to operate under the autonomous driving mode.” Here continues to operate under autonomous driving mode inherently/implicitly teaches controlling of the steering system as such control/a system is needed for navigation along a road.)
	Regarding Claim 15, Stanek et al teaches “The method of claim 1, wherein the sensor data is received by the autonomous vehicle directly from the UAV without being communicated through an intervening electronic device.”( [0035] “The drone device 200 may be a deployable component of an overall vehicle system, where the vehicle system includes one or more of the vehicle 100, drone device 200, and the external information server 210, as illustrated in FIG. 2. The drone device 200 may include any one or more of the sensors, visual systems, and/or communications interfaces found onboard the vehicle 100 and as described with reference to FIG. 1. The drone device 200 may be initially attached to the vehicle 100 before being detached/deployed from the vehicle 100. The drone device 200 is capable of maintaining communication with the vehicle 100 while in both the deployed state and attached state, as illustrated in the block diagram of FIG. 4. This capability allows the drone device 200 to report back information to the vehicle 100 on objects and conditions that exist beyond the range of any of the vehicle's onboard sensors. In addition, communication between the vehicle 100 and the drone device 200 may allow the vehicle 100 to update the drone device 200 with information that may facilitate a safer and more efficient deployment and reattachment process for the drone device 200. Further description will be provided in more detail below.” Here teaches direct communication between the drone and vehicle. Further [0072] “Referring to FIG. 8, an illustrative embodiment of a computing system 800 that may be used as an apparatus within a vehicle system for implementing any one or more of the methods, features, and processes of the drone operational tool discussed herein, is shown and designated by the computing system 800. The computing system may be an embodiment of a computing system included on the vehicle 100, drone device 200, or information server 210 described herein.” Here teaches the the computing device (updating using drone sensor information) can be directly part of the vehicle, ergo the drone is directly sending information to the vehicle in some embodiments)
	Regarding Claim 16, Stanek et al teaches “A system comprising: at least one memory device configured to store a digital map used by an autonomous vehicle to plan a navigation route; at least one processing device; and memory containing instructions configured to instruct the at least one processing device to”( [0038] “In some embodiments, the information received from the drone device 200 may be analyzed in view of information already known to the vehicle 100. For example, the vehicle 100 may have previously received traffic flow information from an information server. However, based on the new traffic flow information received from the drone device 200, the vehicle 100 may update its previously received traffic flow information from the information server with the traffic flow information received from the drone device 200. In this way, the vehicle 100 may update already known information to obtain a more accurate traffic flow report. In another example, the navigation system included with the vehicle 100 may have inadequate navigational coverage over certain rural areas such that road and terrain information may be missing for some rural areas. Or the navigation system may not have been recently updated such that newer roads are missing from its navigational maps.” Here teaches that the navigation system of the vehicle uses a digital map);” receive sensor data collected by a sensor of an unmanned aerial vehicle (UAV), upon receiving instruction to collect sensor data in a geographic region corresponding to a weather event, wherein the sensor data is collected by the sensor of the uav within the geographic region corresponding to the weather event”( [0036] According to some embodiments, the drone device 200 may be deployed from the vehicle 100 to identify objects and/or conditions that exist in an environment surrounding the vehicle 100. For example, the drone device 100 may identify other vehicles, pedestrians, road blocks, curbs, potholes, downed trees, landslides, flooded roads, or other obstacles that may impede the vehicle 100 from traveling.” Here the “landslides, flood roads” implicitly is teaching that the drone is deployed in(implicitly requires a command to launch and collect data) within the region around the vehicle (first geographic region) which includes/corresponds to downed trees, landslides, flooded roads (corresponds to weather events) );” wherein the sensor data is received by the autonomous vehicle directly from the UAV without being communicated through an intervening electronic device;”( [0035] “The drone device 200 may be a deployable component of an overall vehicle system, where the vehicle system includes one or more of the vehicle 100, drone device 200, and the external information server 210, as illustrated in FIG. 2. The drone device 200 may include any one or more of the sensors, visual systems, and/or communications interfaces found onboard the vehicle 100 and as described with reference to FIG. 1. The drone device 200 may be initially attached to the vehicle 100 before being detached/deployed from the vehicle 100. The drone device 200 is capable of maintaining communication with the vehicle 100 while in both the deployed state and attached state, as illustrated in the block diagram of FIG. 4. This capability allows the drone device 200 to report back information to the vehicle 100 on objects and conditions that exist beyond the range of any of the vehicle's onboard sensors. In addition, communication between the vehicle 100 and the drone device 200 may allow the vehicle 100 to update the drone device 200 with information that may facilitate a safer and more efficient deployment and reattachment process for the drone device 200. Further description will be provided in more detail below.” Here teaches direct communication between the drone and vehicle. Further [0072] “Referring to FIG. 8, an illustrative embodiment of a computing system 800 that may be used as an apparatus within a vehicle system for implementing any one or more of the methods, features, and processes of the drone operational tool discussed herein, is shown and designated by the computing system 800. The computing system may be an embodiment of a computing system included on the vehicle 100, drone device 200, or information server 210 described herein.” Here teaches the the computing device (updating using drone sensor information) can be directly part of the vehicle, ergo the drone is directly sending information to the vehicle in some embodiments);” process the received sensor data to generate map data for a geographic location within the geographic region; and update, using the generated map data, the stored digital map.” ([0063]  “As another example, based on vehicle information that identifies the vehicle 100 is currently in an area where the navigational system has inadequate mapping information, the drone operational tool may cause the drone device 200 to identify navigational information (e.g., previously unidentified streets, previously unidentified street names, previously unidentified paths, previously unidentified upcoming hazards, previously unidentified upcoming terrain information, etc.) that may be transmitted back to the vehicle 100 in order to update the navigational system's mapping information.” Here gives obtaining of drone sensor information and sending it back to the vehicle in order to update the navigational system mapping information (digital map))
	Regarding Claim 19, Claim 19 is a non-transitory computer readable medium version of the system claim 16. It is identical in terms of scope/grounds of rejection to claim 16 above.
	Regarding Claim 20, Stanek et al teaches “The non-transitory computer-readable medium of claim 19, wherein the instructions further cause the computing device to: collect data from at least one sensor of the autonomous vehicle that identifies an object at the geographic location; determine that existing data stored in the digital map for the object does not correspond to the collected data;”( [0050] “The deployment condition may identify that the drone device 200 should be deployed when one or more sensors utilized for the implementation of the vehicle 100 operating under the autonomous driving mode is recognized as providing inadequate sensor data (e.g., the sensor has either failed, or the sensed information is inaccurate or inadequate).” Here teaches “inaccurate” (mismatched) information is a cause of launching the drone i.e. the second sensor data collection and comparison sends a deployment command (i.e. the request);” and in response to determining that the data stored in the digital map for the object does not correspond to the collected data, send a request to a server for the new data; wherein the new data is received by the autonomous vehicle from the server in response to the request for the new data.”( [0072] “Referring to FIG. 8, an illustrative embodiment of a computing system 800 that may be used as an apparatus within a vehicle system for implementing any one or more of the methods, features, and processes of the drone operational tool discussed herein, is shown and designated by the computing system 800. The computing system may be an embodiment of a computing system included on the vehicle 100, drone device 200, or information server 210 described herein.” Here teaches a server embodiment of the processing (Updating of the digital map) thus the as the launch (request) is sent based on autonomous vehicle sensor information it is sent to the server which then commands the drone to deploy/update the information and then sends that information back to the server, which updates the map, which then in turn sends the updated map back to the vehicle for use.)
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 10, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stanek et al as applied to claim 1 and 16 respectively above, and further in view of US 20190227562 A1, “CONSTRUCTING AND UPDATING A BEHAVIORAL LAYER OF A MULTI LAYEREDROAD NETWORK HIGH DEFINITION DIGITAL MAP”, Mohammadiha et al.
	Regarding Claim 3, Stanek et al fails to disclose a machine learning as part of processing of the received (drone sensor) data. Stanek et al however does disclose that the drone data is used to identify objects/types of objects ([0036] “According to some embodiments, the drone device 200 may be deployed from the vehicle 100 to identify objects and/or conditions that exist in an environment surrounding the vehicle 100. For example, the drone device 100 may identify other vehicles, pedestrians, road blocks, curbs, potholes, downed trees, landslides, flooded roads, or other obstacles that may impede the vehicle 100 from traveling.”)
	Mohammadiha et al discloses a digital map for vehicle navigation which includes both a behavior layer and geographic layer. (Abstract: “Described herein is a method for constructing and updating a behavioral layer of a multi layered road network high definition digital map. By sensors of a plurality of road vehicles travelling through the road network is detected data relating to at least the positions and velocities of static and moving objects. Data concerning the detected objects is sent to the cloud for data aggregation. The aggregated data is analyzed to determine or predict behavioral patterns of the detected objects for different segments of the map. The determined or predicted behavioral patterns of the detected objects are added to the behavioral layer of the map. Also described is a road network high definition map comprising such a behavioral layer as well as a Geographic Information System that is arranged to construct and update such a behavioral layer of a multi layered road network high definition digital map.”), which includes processing of sensor data using machine learning algorithms to identify objects which is used to update the map. Mohammadiha et al teaches machine learning algorithms in ([0012]” In a still further embodiment the method comprises using advanced machine learning and deep learning algorithms in the advanced processing of the sensor signals to determine and classify the type of the detected objects.”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify Stanek et al to include the machine learning algorithms for object identification/classification as taught by Mohammadiha et al. One would be motivated to implement the machine learning algorithm algorithms to aid the the predicting of object behavior as part of the autonomous navigation/collision avoidance. This motivation is taught in Mohammadiha et al [0003]  “When a road vehicle runs in autonomous mode, which means that the driver is not required to perform maneuvers, the road vehicle will usually be dependent on inputs from multiple data sources to perform the autonomous driving. An autonomous road vehicle requires information about its surrounding environment to drive safely. For instance, a detailed description of the road network inside of which it is operating is required for the autonomous road vehicle to cautiously navigate and plan future trajectories. It must also detect and classify surrounding objects, and estimate their physical properties such as positions, velocities and accelerations. To perform such tasks, autonomous road vehicles are usually provided with high definition map information and information from multiple sensors measuring both the internal state of the vehicle, as well as its surrounding environment. “ and [0034]” In further embodiment the method comprises using advanced processing of signals from the sensors to determine and classify the type of the detected objects 4a-d. Possible classifications could e.g. include pedestrian, cyclist, animal, vehicle (car, bus, lorry) etc. It should be noted that fixed static objects, e.g. fixed roadside installations, will normally be determined or predicted to remain static, whereas e.g. static vehicles or individuals could be predicted to move.” The resulting modified Stanek would teach all aspects of claim 3.
	Regarding Claim 4, Modified Stanek teaches “The method of claim 3, wherein an output of the machine-learning model provides a classification for an object associated with the sensor data, and updating the digital map comprises adding the object and the classification to the digital map.”( [0012] “In a still further embodiment the method comprises using advanced machine learning and deep learning algorithms in the advanced processing of the sensor signals to determine and classify the type of the detected objects.”. . [0015] Furthermore, here envisaged is a road network high definition map comprising a behavioral layer constructed and updated according to the method described herein. [0016] Also, here envisaged is a Geographic Information System that is arranged to construct and update a behavioral layer of a multi layered road network high definition digital map using the method described herein.)
	Regarding Claim 10, Stanek et al doesn’t disclose a second autonomous vehicle being used to provide sensor data/update the digital map. Stanek et al does however indicate that other autonomous vehicles may request use of the drone, thus teaching that the overall system does/can communicate with other vehicles.( [0059] “For instance at step 504, instead of the drone operational tool causing a deployment command to be transmitted through an interface to the drone device 200 such that the drone device 200 may initiate a deployment process, the drone operational tool may locate another drone device that is already in a deployed state. By doing so, the vehicle 100 may not be required to carry its own drone device, and instead allow the vehicle 100 to communicate with a drone device already in a deployed state. Such a drone device may be shared by other vehicles requesting to gain access to the drone device in order to operate the drone device according to the features described throughout this disclosure. In order to gain access to an already deployed drone device, the drone operational tool may locate the already deployed drone device, transmit a request to operate the already deployed drone device, receive a response to the request to operate from the already deployed drone device that either allows or denies the drone operational tool to begin operating the already deployed drone device, and transmit operational commands to the already deployed drone device in order to operate the already deployed drone device according to any one or more of the features described throughout this disclosure.”)
	Mohammadiha et al teaches the use of other autonomous vehicle sensor information to detect objects and update a digital map. Mohammadiha et al teaches the use of the navigational map as part of autonomous vehicle navigation [0005]” High definition maps are an important component for self-driving road vehicles, i.e. road vehicles having autonomous or semi-autonomous drive capabilities. The main challenges for these maps are related not only to construction of the map but also to updating them over time. As both these procedures are very expensive and unfeasible to be done using a limited amount of resources that might be available, crowdsourcing is being widely used to fulfil this task.”. and that this map/its objects is updated using crowdsourcince (other vehicle sensor information) [0025] “Herein is proposed the addition of a behavioral layer to multi layered road network high definition digital maps 1 where crowdsourcing, data analysis and potentially machine learning are used to create a level describing how other road users usually behave in this part of the map 1.” Further is taught multiple vehicle in the same geographic/environmental area detecting the same object [0036] “In an additional embodiment the method further comprises using in-vehicle systems to perform predictions of the future behavior of detected moving objects 4a-d and sending data 5a-f relating to such predictions to the cloud 6 for the data aggregation. Thus, if the systems inside a vehicle 2a-f travelling through the road network 3 detect a pedestrian 4a waiting on the side of the road and the system predicts that the pedestrian intends to cross the street, this information should be also sent to cloud 6. In this case, it is important to also have a notion of uncertainty that can be used to assess the system's confidence in the collected data 5a-f. Then aggregation algorithms in the cloud 6 can use this information to optimally decide on what kind of behavior can be expected in this segment of the road network 3. Thus, if the systems inside several a vehicles 2a-f travelling through the road network 3 detect pedestrians near the same location, crossing the road or predicted to cross the road, this may be an indication that this kind of behavior can be expected at this particular geographical position.”

    PNG
    media_image1.png
    409
    482
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill, before the effective filing date of the application to modify Stanek et al to include the multiple vehicle crowdsourcing of sensor information and updating of the digital map as taught by Mohammadiha et al. The motivation/KSR rational for this modification is “Applying a Known Technique to a Known Device (Method, or Product) Ready for Improvement To Yield Predictable Results”. (I) Stanek et al teaches the base device of a digital map for an autonomous vehicle which is updated with sensor data from a UAV. (II) Mohammadiha et al teaches a digital map, for autonomous vehicles, which is updated using sensor data from multiple/other vehicles on the road. (III) By applying the crowdsourcing of data (mohammadiha et al’s teachings) to Stanek et al the underlying function/purpose of the crowdsourcing isn’t being changed; and the benefits of using crowd sourced data to improve safety/reliability of map information is already disclosed by Mohammadiha et al thus indicating the improvement would not result in unexpected/non-predictable results. (IV) Stanek et al already teaches the use of a server/cloud based implementation and further teaches that other autonomous vehicles are capable of communication/requesting the drone. Thus the basic physical structures/components of transmitters/receivers are already taught by Stanek et al; as such the implementation would only be software/code based thus indicating that its implementation is well within the ability of one of ordinary skill in the art. The resulting modification would teach all aspects of claim 10.
	Regarding Claim 17, Stanek et al fails to disclose a machine learning as part of processing of the received (drone sensor) data. Stanek et al however does disclose that the drone data is used to identify objects/types of objects ([0036] “According to some embodiments, the drone device 200 may be deployed from the vehicle 100 to identify objects and/or conditions that exist in an environment surrounding the vehicle 100. For example, the drone device 100 may identify other vehicles, pedestrians, road blocks, curbs, potholes, downed trees, landslides, flooded roads, or other obstacles that may impede the vehicle 100 from traveling.”)
	Mohammadiha et al discloses a digital map for vehicle navigation which includes both a behavior layer and geographic layer. (Abstract: “Described herein is a method for constructing and updating a behavioral layer of a multi layered road network high definition digital map. By sensors of a plurality of road vehicles travelling through the road network is detected data relating to at least the positions and velocities of static and moving objects. Data concerning the detected objects is sent to the cloud for data aggregation. The aggregated data is analyzed to determine or predict behavioral patterns of the detected objects for different segments of the map. The determined or predicted behavioral patterns of the detected objects are added to the behavioral layer of the map. Also described is a road network high definition map comprising such a behavioral layer as well as a Geographic Information System that is arranged to construct and update such a behavioral layer of a multi layered road network high definition digital map.”), which includes processing of sensor data using machine learning algorithms to identify objects which is used to update the map. Mohammadiha et al teaches machine learning algorithms in ([0012]” In a still further embodiment the method comprises using advanced machine learning and deep learning algorithms in the advanced processing of the sensor signals to determine and classify the type of the detected objects.”)
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify Stanek et al to include the machine learning algorithms for object identification/classification as taught by Mohammadiha et al. One would be motivated to implement the machine learning algorithm algorithms to aid the predicting of object behavior as part of the autonomous navigation/collision avoidance. This motivation is taught in Mohammadiha et al [0003]  “When a road vehicle runs in autonomous mode, which means that the driver is not required to perform maneuvers, the road vehicle will usually be dependent on inputs from multiple data sources to perform the autonomous driving. An autonomous road vehicle requires information about its surrounding environment to drive safely. For instance, a detailed description of the road network inside of which it is operating is required for the autonomous road vehicle to cautiously navigate and plan future trajectories. It must also detect and classify surrounding objects, and estimate their physical properties such as positions, velocities and accelerations. To perform such tasks, autonomous road vehicles are usually provided with high definition map information and information from multiple sensors measuring both the internal state of the vehicle, as well as its surrounding environment. “ and [0034]” In further embodiment the method comprises using advanced processing of signals from the sensors to determine and classify the type of the detected objects 4a-d. Possible classifications could e.g. include pedestrian, cyclist, animal, vehicle (car, bus, lorry) etc. It should be noted that fixed static objects, e.g. fixed roadside installations, will normally be determined or predicted to remain static, whereas e.g. static vehicles or individuals could be predicted to move.” The resulting modified Stanek would teach all aspects of claim 17.
	Regarding Claim 18, Modified Stanek teaches “The system of claim 17, wherein the instructions are further configured to instruct the at least one processing device to: determine whether the identified object exists in the stored digital map; wherein updating the stored digital map is performed in response to determining that the identified object does not exist in the digital map.”(Stanek  [0050] “The deployment condition may identify that the drone device 200 should be deployed when one or more sensors utilized for the implementation of the vehicle 100 operating under the autonomous driving mode is recognized as providing inadequate sensor data (e.g., the sensor has either failed, or the sensed information is inaccurate or inadequate).” Here teaches “inaccurate” (mismatched) information is a cause of launching the drone i.e. the comparing to the digital map is implicit in the term inaccurate as the objects are stored on/analyzed based on the navigational information, thus an object/sensor information is inaccurate/inadequate in respect to the digital map) in [0063]  “As another example, based on vehicle information that identifies the vehicle 100 is currently in an area where the navigational system has inadequate mapping information, the drone operational tool may cause the drone device 200 to identify navigational information (e.g., previously unidentified streets, previously unidentified street names, previously unidentified paths, previously unidentified upcoming hazards, previously unidentified upcoming terrain information, etc.) that may be transmitted back to the vehicle 100 in order to update the navigational system's mapping information.” Here gives obtaining of drone sensor information and sending it back to the vehicle in order to update the navigational system mapping information (digital map); “previously unidentified” is teaching the updating of the new objects to the map/the map didn’t previously include those objects.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20140245210 A1; US 11299270 B2;
	US 20140245210 A1 is particularly pertinent in that it details a map generation/updating method which includes identification of weather event regions and then sending of sensor resources (including uavs) to that region to update/provide sensor data to a map/server. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661